
	
		II
		112th CONGRESS
		2d Session
		S. 3611
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit executive agencies from procuring merchandise
		  subject to antidumping or countervailing duty orders, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Buy Fairly Trade Goods Act of
			 2012.
		2.Prohibition on
			 government procurement of merchandise subject to antidumping or countervailing
			 duty orders
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Acquisition Regulatory Council shall amend the Federal
			 Acquisition Regulation issued pursuant to section 1303(a)(1) of title 41,
			 United States Code, to provide that, except as provided in subsection
			 (b)—
				(1)executive
			 agencies may not procure merchandise subject to an antidumping or
			 countervailing duty order under title VII of the Tariff Act of 1930 (19 U.S.C.
			 1671 et seq.); and
				(2)the terms of any
			 contract or other agreement entered into with an energy provider prohibit the
			 use by that provider of any such merchandise in the performance of the contract
			 or agreement.
				(b)Waiver for
			 national securityThe amendments to the Federal Acquisition
			 Regulation made pursuant to subsection (a) shall include a provision allowing
			 for the waiver of the requirements described in that subsection if the
			 President determines that such a waiver is in the national security interests
			 of the United States.
			(c)Consistency
			 with international agreementsThe Federal Acquisition Regulatory
			 Council shall ensure that the amendments to the Federal Acquisition Regulation
			 made pursuant to subsection (a) are consistent with the obligations of the
			 United States under international agreements.
			(d)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.
			
